DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-36, 44-49 and 51-54 are rejected under 35 U.S.C. 103 as being unpatentable over Davis USPA 2013/0220325 A1 in view of Birnkrant USPA 2014/0150791 A1.
Regarding claim 26, Davis discloses a ventilator system for delivering ventilation therapy to a patient (Abstract; paragraph 9: it is noted that since Davis discloses all the elements of a ventilator, the device of Davis is deemed a ventilator), the system comprising: a portable ventilator (paragraph 9: since the device is meant for home use, it is deemed portable) having a ventilation assembly (see figures), wherein the ventilation assembly includes a cough assist feature (paragraphs 44, 45 and 51), and wherein the ventilator is configured to transition between (i) a ventilation mode in which the ventilation assembly provides a breath having an inspiratory phase and an exhalation phase and (ii) a cough-assist mode in which the ventilation assembly provides a cough having an insufflation phase and an exsufflation phase (Abstract; paragraphs 22, 23 and 51); a conduit extending between the ventilation assembly and a patient connection (paragraph 18); and a blower (paragraph 11) configured to provide insufflation gases to the patient during the insufflation phase of the cough and induce a negative pressure within the conduit to withdraw exsufflation gases from the patient during the exsufflation phase of the cough (paragraphs 27 and 44), wherein the ventilator can switch between the ventilation mode and the cough-assist mode without disconnecting the ventilator from the patient (paragraph 23).
Davis does not explicitly disclose a housing. However, the use of a housing to contain and protect such a ventilation assembly is well-known in the art and would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to protect the various components. MPEP 2144.03 (A-E). It is noted that paragraph 41 of Davis refers to “the body of the treatment device”, which might imply a housing. 
Davis does not explicitly disclose that the cough assist feature provides a positive pressure during both the inspiratory phase and the exhalation phase of the ventilation mode. Birnkrant discloses that providing two different positive pressures during both the inspiratory phase and exhalation phase of a ventilation mode achieves better lung ventilation (see Birnkrant paragraphs 47 and 48). It would have been obvious to one having ordinary skill in the art to modify Davis so that the cough assist feature is configured to provide positive pressure during both the inspiratory phase and exhalation phase of the ventilation mode, as taught by Birnkrant, for the purpose of improving lung ventilation. 
Regarding claim 27, Davis discloses a user input for selectively switching operation of the ventilator from the ventilation mode to the cough-assist mode without disconnecting the ventilator from the patient (paragraph 20: pre-set by the user).  
Regarding claim 28, since Birnkrant discloses that it is desirable to only have a negative pressure during the exsufflation phase of a cough, and a positive pressure is maintained during all other phases (see Birnkrant paragraphs 47, 47 and 53), it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Davis so that the blower is configured to provide inspiratory gases to the conduit during the inspiratory phase of the breath and the insufflation phase of the cough, provide positive pressure during the exhalation phase of the breath, and induce negative pressure during the exsufflation phase of the cough. 
Regarding claim 31, Davis discloses that the cough assist feature is a valve (paragraphs 17-19).  
Regarding claim 32, Davis discloses that during the ventilation mode the conduit is configured to route inspiratory gases received from the ventilation assembly to the patient and route exhalation gases received from the patient to the ventilation assembly, and wherein during the cough assist mode the conduit is configured to route insufflation gases received from the ventilation assembly to the patient and route exsufflation gases received from the patient to the ventilation assembly (paragraphs 23 and 27).  Furthermore, it is noted that claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.
Regarding claim 33, the apparatus of Davis is capable of operating such that during the insufflation phase of the cough, the ventilator provides a positive pressure to the patient sufficient to generate a patient airway pressure of 10 to 70 cmH20, and wherein during the exsufflation phase of the cough, the ventilator induces a negative pressure sufficient to generate a patient airway pressure of -10 to -70 cmH2O (see paragraph 20). In the alternative, absent a proper showing of criticality or unexpected results, the pressure is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal cough ventilation and cough assist. MPEP 2144.05.
Regarding claims 34-36, Davis discloses that the conduit and the ventilator are configured such that gases flow along a common length of the conduit from the ventilation assembly to the patient circuit during both the ventilation mode and the cough-assist mode (paragraphs 18 and 19).  
Regarding claim 44, Davis discloses a method of providing ventilation to a patient using a ventilator having a ventilation assembly with a blower connected to a patient via a conduit (paragraphs 9, 11 and 38; figures), the method comprising: providing a breath to the patient via the ventilation assembly, wherein the breath includes an inspiratory phase and an exhalation phase (paragraph 51); and without disconnecting the patient from the ventilator or the conduit, inducing a cough in the patient via the ventilation assembly, wherein the cough includes an insufflation phase and an 
Regarding claim 45, Davis discloses receiving, via a user interface, a request to induce the cough before inducing the cough (paragraph 20: pre-set by the user).  
Regarding claim 46, Davis discloses providing the breath includes (i) routing inspiratory gases from the ventilation assembly to the patient via the conduit during the inspiratory phase of the breath, and (ii) routing exhalation gases from the patient to the ventilation assembly via the conduit during the exhalation phase of the breath, and inducing the cough includes (iii) routing insufflation gases from the ventilation assembly to the patient via the conduit during the insufflation phase of the cough, and (iv) routing exsufflation gases from the patient to the ventilation assembly via the conduit during the exsufflation phase of the cough (paragraphs 23 and 27).  
Regarding claim 47, Davis discloses providing the breath includes providing, via the blower, inspiratory gases to the patient during the inspiratory phase of the breath (paragraph 19).  
Regarding claim 48, Davis discloses inducing the cough further includes fluidly connecting the outlet of the blower to the conduit during the insufflation phase of the cough; and 20119758-8003.US10/152575180.1Application No.: New Patent ApplicationDocket No.: 119758-8003.US10Preliminary Amendmentfluidly connecting the inlet of the blower to the conduit during the exsufflation phase of the cough (paragraphs 18 and 19).  
Regarding claim 49, Davis discloses that providing the breath includes fluidly connecting the outlet of the blower to the conduit during the inspiratory phase of the cough.  
Regarding claims 51 and 53, since Birnkrant discloses that it is desirable to only have a negative pressure during the exsufflation phase of a cough, and a positive pressure is maintained during all other phases (see Birnkrant paragraphs 47, 47 and 53), it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Davis to include a controller to direct the cough-assist feature to occupy the first position during the inspiratory phase and the exhalation 
Regarding claims 52 and 54, Birnkrant discloses that the positive pressure air flow during the inspiratory phase is different than the positive pressure air flow during the exhalation phase (see Birnkrant paragraph 47). 

Response to Arguments
Applicant’s arguments with respect to claims 26-36, 44-49 and 51-54 have been considered but are moot in light of the new grounds of rejection.
Applicant’s arguments with respect to claims 37-43 and 50 are persuasive. Therefore, claims 37-43 are allowed and claim 50 is objected to as being allowable but depending from a rejected claim. 

Allowable Subject Matter
Claims 37-43 are allowed.
Claim 50 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776